Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to claims received on 7/10/2019. Claims 1-20 are pending.
Information Disclosure Statements (IDSs)
3.	The information disclosure statements (IDSs) submitted on 7/10/2019, and 12/23/2019 were filed after the mailing date of the pending application on 7/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese application number: 2018-130391 filing date: 10 July 2018).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention (i.e., Chinmaya Prasad Padhy’s paper “Application of wave model for weather routing of ships in the North Indian Ocean” which is a 4th NPL of IDS 7/10/2019).
A. Per independent claims 1, and 15: Chinmaya et al , teach a navigation device and an associated method, comprising features:
an interface configured to acquire at least a departing location, a destination location and nautical chart information (i.e., “wave parameters”) to be divided into a node (i.e., a screen showing navigation maps from Ras-ul-Sur to Kolkaa after a user’s inputs, see Chinmaya et al;, Figs. 9-11, sect. 3.3.3 Figs. 8, 10); and processing circuitry (i.e., a sea-keeping computing tool, see Chinmaya et al, the abstract), configured:
to divide a navigable area into a first navigable area and a second navigable area based on a given condition (i.e., dividing a navigation map into multiple areas based on wave heights, see Chinmaya et al, Fig. 7);
to calculate a first cost in the first navigable area based on a distance between the nodes (i.e., navigating to an area with less distance/time and having minimum wave(s) to reduce costs, see Chinmaya et al, Sect. 3.3.2 on pages 379-380); and
to calculate a second cost in the second navigable area based on a distance between the nodes and an evaluation value determined by the given condition (see Chinmaya et al, repeating the above calculations for adjacent/consecutive grid/area); and to create a route having a lower total cost when the first navigable area and the second navigable area are present between the departing location and the destination location by prioritizing the first navigable area over the second navigable area (i.e., an integration of costs from multiple grids based on less waves (resistance), and less distances for said trip (see Chinmaya et al,  Figs. 3, 9, and 11).
B. Per dependent claim 2: Chinmaya et al teach that the evaluation value differs depending on a location in the second navigable area (i.e., a next/second navigation area having a different weight/value, see Chinmaya et al, Fig 7).
C. Per dependent claim 3: Chinmaya et al teach that the evaluation value is determined based on a water depth/parameter (i.e., avoiding a height of water wave to reduce resistance, see Chinmaya et al, Section 3.3.3).
D. Per dependent claim 4: Chinmaya et al imply about using a memory configured to store a given area on the nautical chart and a value for calculating the cost for passing through the given area, in correlation with each other (see Chinmaya et al., page 376, Sect 3.1 Route optimization, “(ii) minimum fuel cost linked with added resistance in waves and total distance”).
E. Per dependent claim 5: Chinmaya et al, also teach:
to create a provisional route by using nodes being one of a given point and an area on the nautical chart and a link connecting the nodes with each other, and to create the route by skipping at least one node of the provisional route and connecting the remaining nodes adjacent to the skipped node by the link (see Chinmaya et al Fig. 9 with a solid line represented an original route thru nodes; and with a dashed line to avoid nodes with high seas).
By dividing navigation areas into multiple grids, a ship can navigate to a destination by travel thru adjacent grid to continue a trip after skipping a pre-determined grid (see Chinmaya et al., Fig. 7).
F. Per dependent claim 6: Chinmaya et al., also teach about:
- determine whether to connect two of the nodes of the provisional route with each other based on an area including the two nodes and an area where the link connecting the two nodes passes (i.e., based on a grid’s value, see Chinmaya et al., Figs. 3, and 5).
G. Per dependent claim 7: Chinmaya et al also teach about determining whether to connect two of the nodes of the provisional route with each other based on whether a route as a result of offsetting the provisional route by a given distance passes a given position (i.e., selecting a next grid to navigate with a minimum total weight, see Chinmaya et al., page 378, 9th paragraph).
H. Per dependent claims 8, and 16: Chinmaya et al , also teach about a navigable area is divided at least into the first and second navigable areas (i.e., spatial grids) according to a condition value inputted by a user (i.e., a navigation area from a starting point to a destination point is divided into many smaller grids based on wave-heights and distances to travel between those two node points (see Chinmaya et al., page 377, section 3.1.1., and Figs. 9, 11).
I. Per dependent claims 9, and 17: Chinmaya et al also teach a navigable area is divided at least into the first and second navigable areas (i.e., spatial grids) based on at least one of a water depth and a distance from land (i.e., original location in box (horizontal location 2, vertical location 8) is modified with box (horizontal location 3, vertical location 8) to avoid high waves, see Chinmaya et al., Fig. 9).
J. Per dependent claims 10, and 18: Chinmaya et al also teach a processing circuitry:
to perform a control to display the route (see Chinmaya et al., Fig. 11), and to cause a part of the route passing through the first navigable area to be displayed in a different appearance from that of a part of the route passing through the second navigable area (i.e., different appearances are shown in Fig. 9: a solid line, and a dashed line - see Chinmaya et al., Figs. 5, 9).
K. Per dependent claims 11, and 19: Chinmaya et al also teach a processing circuitry:
- to cause a part of the route created by an operation of a user passing through an unnavigable area to be displayed in a different appearance (i.e., solid lines, see Chinmaya et al., Fig. 9) from the part of the route passing through the first navigable area box (horizontal location 7, vertical location 13) and the part of the route passing through the second navigable area (i.e., box (horizontal location 8, vertical location 13), see Chinmaya et al., Fig. 9 with a solid line: the original route, and a dashed line: a new route to avoid high seas).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinmaya Prasad Padhy’s paper as applied to claim 11 above in view of Noffsinger et al., (US Pub. 20100168942 A1).
A. Per dependent claims 12, and 20: The rationales and reference for a rejection of claim 11 are incorporated.
Chinmaya et al also teach a processing circuitry to perform a calculation regarding fuel (i.e., “(ii) minimum fuel cost linked with added resistance in waves and total distance,” see Chinmaya et al., page 376, section 3.1.1).
	Chinmaya et al do not disclose a processing circuitry to create the route from a current location to a refueling location, and to calculate a fuel consumption for traveling to the refueling location along the created route.
However, Noffsinger et al. suggest those claimed ideas (assuming a first destination is a refueling location -.i.e., finding a closest distance with minimum fuel consumption to refuel a vehicle – “the location is provided by identifying how far the train is away from its … an operator input”, see Noffsinger et al., para. [0066], [0090], and [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chinmaya et al with Noffsinger et al to arrive claimed concept because Noffsinger et al planned to use a nearest point for refueling so that the user still travel closest to the planed route for arriving to a destination within allowable time with minimum distance changes.
7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinmaya Prasad Padhy’s paper, in view of Noffsinger et al., and in view of Conway, (US Pub. 20110288765 A1).   
i. Per dependent claim 13: The rationales and reference for a rejection of claim 12 are incorporated.
Chinmaya et al, and Noffsinger et al., do not disclose about fuel consumption, fuel remaining/current fuel amount may not be enough for an intermediate stop from a current location.
However, Conway discloses about a vehicle, a fuel consumption from a current fuel amount falls below a given threshold (i.e., considered current location, a fuel consumption vs fuel capacity/remaining, see Conway the abstract, para.[0017] if considering a final/intermediate stop, see Conway para [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chinmaya et al, and Noffsinger et al., with Conway because they all concern about assisting a user about whether there is enough energy/fuel to stop the vehicle at an intermediate location while traveling to a destination point.
ii. Per dependent claim 14: The rationales and references for a rejection of claim 13 are incorporated.
 This claim is directed to a structure of a vehicle having a processing circuitry: 
to inform a user of given information,
to set an intermediate location and creates an intermediate route from the departing location to the intermediate location (a duplication process with a new starting point to arrive at an intermediate; therefore, this is obvious).,
to inform of information on the intermediate route, and
to create the route from the departing location to the destination location after the creation of the intermediate route is started (a duplication process with a new starting point to arrive at a destination point; therefore, this is obvious).
	According to a precedent case law, duplicating of limitations (comparing to rejected claim 1 (shown above) – with “an intermediate location” is claim 1’s “a departing location”, and “to the intermediate location” is claim 1’s “a destination location”; and then creating a new/intermediate route from an intermediate point to a destination location, all from user’s inputs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chinmaya et al, and Noffsinger et al., with Conway’s intermediate stop(s) because Chinmaya et al., already divide a trip to multiple grids/segments from a departing location to a destination location – including extra grids (with the same characteristics) for refueling, and to continuing/creating a new trip to a final destination.
Conclusion
7.	Claims 1-20 are rejected. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662